DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17340642 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the similar scope with respect to encoding and feedback of packets. Instant claim 1 is broader than the copending application claim 14,
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

                                 TABLE 1: Teaching of Instant claim 1 by copending application claim 14

Instant Claim 1

Copending Claim 14
A method for wireless communications at a network node, comprising: identifying, at the network node, a set of packets for broadcast to a plurality of user equipments (UEs); transmitting, to the plurality of UEs, a first set of network encoded packets based on the set of packets;
A method of wireless communication performed by a transmitter, comprising: generating a plurality of source packets; performing an encoding operation on the plurality of source packets that generates a first set of network coding encoded packets; broadcasting the first set of network coding encoded packets for reception by a plurality of receivers;
receiving feedback from each of one or more of the plurality of UEs, the feedback indicating a number of successfully received packets of the first set of network encoded packets at each of the one or more UEs; determining that the number of successfully received packets of the first set of network encoded packets fails to satisfy a decodability threshold value for at least one of the one or more UEs;
receiving, from the plurality of receivers, feedback information associated with the first set of network coding encoded packets, the feedback information indicating that each of one or more receivers of the plurality of receivers did not successfully receive a quantity of network coding encoded packets that satisfies a decoding threshold associated with recovering the plurality of source packets, the feedback information further indicating a first subset of network coding encoded packets of the first set of network coding encoded packets that were not successfully received by at least one receiver of the plurality of receivers ;
and transmitting, based at least in part on the determining, a second set of network encoded packets selected from the set of packets.
and broadcasting a second set of network coding encoded packets for reception by at least the one or more receivers based on the feedback information indicating that the one or more receivers did not receive the quantity of network coding encoded packets that satisfies the decoding threshold



Same rejection of Claim 1 above applies to Instant Claim 26 over Copending application (17340642) Claim 1, Instant Claim 15 over Copending application (17340642) Claim 29, and Instant Claim 29 over Copending application (17340642) Claim 27.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 17333995 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the similar scope with respect to encoding and feedback of packets. Instant claim 1 is broader than the copending application claim 14,
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

                                 TABLE 1: Teaching of Instant claim 1 by copending application claim 14

Instant Claim 1

Copending Claim 14
A method for wireless communications at a network node, comprising: identifying, at the network node, a set of packets for broadcast to a plurality of user equipments (UEs); transmitting, to the plurality of UEs, a first set of network encoded packets based on the set of packets;
A method of wireless communication performed by a transmitter, comprising: generating a plurality of source packets; performing a first encoding operation on the plurality of source packets that generates a first set of network coding encoded packets; broadcasting the first set of network coding encoded packets for reception by a plurality of receivers;
receiving feedback from each of one or more of the plurality of UEs, the feedback indicating a number of successfully received packets of the first set of network encoded packets at each of the one or more UEs; determining that the number of successfully received packets of the first set of network encoded packets fails to satisfy a decodability threshold value for at least one of the one or more UEs;
receiving, from the plurality of receivers, feedback information associated with the first set of network coding encoded packets, the feedback information indicating that a first subset of network coding encoded packets of the first set of network coding encoded packets were received by at least one of the plurality of receivers, the feedback information further indicating that one or more receivers of the plurality of receivers did not successfully recover all of the plurality of source packets;
and transmitting, based at least in part on the determining, a second set of network encoded packets selected from the set of packets.
and broadcasting a second set of network coding encoded packets for reception by at least the one or more receivers based on the feedback information indicating that the one or more receivers did not successfully recover all of the plurality of source packets



Same rejection of Claim 1 above applies to Instant Claim 26 over Copending application (17333995) Claim 1, Instant Claim 15 over Copending application (17333995) Claim 29, and Instant Claim 29 over Copending application (17333995) Claim 27.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7, 15-19, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalhan; Amit et al US 20070223620 A1, hereinafter Kalhan.
Regarding claims 1, 15, 26 and 29, Kalhan teaches, a method for wireless communications at a network node, comprising:
identifying, at the network node, a set of packets for broadcast to a plurality of user equipments (UEs) (Kalhan: [19], [21]-[22], teaching generating a set of symbols for data blocks for broadcast transmission to a group of mobiles.  Packet is interpreted as symbols, data blocks, message etc),
transmitting, to the plurality of UEs, a first set of network encoded packets based on the set of packets (Kalhan: [21]-[22] [28], teaching using rateless coding for transmitting to a group of mobiles),
receiving feedback from each of one or more of the plurality of UEs, the feedback indicating a number of successfully received packets of the first set of network encoded packets at each of the one or more UEs (Kalhan: [22] teaches receiving NACK feedbacks from mobiles for unsuccessful packets, which is implicitly an indication of successfully received packet); 
determining that the number of successfully received packets of the first set of network encoded packets fails to satisfy a decodability threshold value for at least one of the one or more UEs (Kalhan: [22] teaches NACK rate (i.e. number of NACKs) is monitored against a threshold value); and 
transmitting, based at least in part on the determining, a second set of network encoded packets selected from the set of packets (Kalhan: [22] teaches when NACK rate exceeds a threshold value (i.e. successfully received packets are below a threshold), addition transmission symbols (i.e. a second set) are transmitted).
With respect to claim 15, claim recites the similar features of claim 1 for a method of a UE as receiving side. Therefore, it is subjected to the same rejection.
With respect to claim 26, claim recites the similar features of claim 1 for an apparatus of the network side. Therefore, it is subjected to the same rejection. Kalhan further teaches an apparatus for wireless communications, comprising: a processor, memory (Kalhan: Fig .2 50 Base Station, which is known to have processor and memory).
With respect to claim 29, claim recites the similar features of claim 1 for an apparatus of the UE side. Therefore, it is subjected to the same rejection. Kalhan further teaches an apparatus for wireless communications, comprising: a processor, memory (Kalhan: Fig .2 57 Mobile Unit, which is known to have processor and memory).
Regarding claims 2 and 27, Kalhan teaches the method/apparatus, as outlined in the rejection of claims 1 and 26.
Kalhan further teaches, wherein receiving the feedback from each of the one or more of the plurality of UEs comprises: receiving, from each of the one or more of the plurality of UEs, a number of missed packets of the first set of network encoded packets, wherein the number of successfully received packets is indicated based at least in part on the number of missed packets (see Kalhan [21] teaching receiving NACKs indicating missed packets).
Regarding claim 3, Kalhan teaches the method, as outlined in the rejection of claim 1.
Kalhan further teaches, wherein receiving the feedback from each of the one or more of the plurality of UEs comprises: receiving, from each of the one or more of the plurality of UEs, separate acknowledgment feedback indications for each packet in the first set of network encoded packets, wherein the number of successfully received packets is indicated based at least in part on the separate acknowledgment feedback indications (see Kalhan [22] teaching receiving feedback from multiple mobile units).
Regarding claim 4, Kalhan teaches the method, as outlined in the rejection of claim 1.
Kalhan further teaches, wherein transmitting the second set of network encoded packets comprises: transmitting the second set of network encoded packets to a subset of the plurality of UEs via respective unicast messages to each UE in the subset, wherein the subset of the plurality of UEs is determined based at least in part on the number of successfully received packets failing to satisfy the decodability threshold value for each UE in the subset (see Kalhan [22] [26] teaching transmitting the second set to a subset and can use unicast transmission).
Regarding claim 5, Kalhan teaches the method, as outlined in the rejection of claim 4.
Kalhan further teaches, further comprising: determining a number of UEs of the one or more of the plurality of UEs have successfully received the set of packets based at least in part on the feedback from each of the one or more of the plurality of UEs, wherein the second set of network encoded packets are transmitted via the unicast messages based at least in part on the number of UEs being less than a threshold (see Kalhan [22] [26] and explanation above).
Regarding claim 6, Kalhan teaches the method, as outlined in the rejection of claim 1.
Kalhan further teaches, wherein transmitting the second set of network encoded packets comprises: transmitting the second set of network encoded packets to the plurality of UEs via a broadcast message (see Kalhan [22] teaching second set of symbols are broadcasted).
Regarding claim 7, Kalhan teaches the method, as outlined in the rejection of claim 1.
Kalhan further teaches, further comprising: storing the number of successfully received packets for each of the one or more UEs, wherein the determining the number of successfully received packets fails to satisfy the decodability threshold value is based at least in part on the storing the number of successfully received packets (see Kalhan [22] [26] teaching Collecting information regarding NACKs and NACK rate, which provides useful statistical information (i.e. storing and determining) to satisfy the decodability threshold).
Regarding claims 16 and 30, Kalhan teaches the method/apparatus, as outlined in the rejection of claims 15 and 29.
Kalhan further teaches, further comprising: receiving, from the network node, a second set of network encoded packets based on the set of packets, wherein the second set of network encoded packets is received based at least in part on the number of successfully received packets of the first set of network encoded packets failing to satisfy a decodability threshold value (see Kalhan [22] teaching a second set of symbols (i.e. packet) is received based on NACK rate (i.e. number of NACKs) of the first set against a threshold value).
Regarding claim 17, Kalhan teaches the method, as outlined in the rejection of claim 16.
Kalhan further teaches, wherein receiving the second set of network encoded packets comprises: receiving the second set of network encoded packets via a broadcast message or a unicast message from the network node (see Kalhan [22] [26] for broadcast and unicast of the second set).
Regarding claim 18, Kalhan teaches the method, as outlined in the rejection of claim 15.
Kalhan further teaches, wherein transmitting the feedback indicating the number of successfully received packets comprises: transmitting, to the network node, a number of missed packets of the first set of network encoded packets, wherein the number of successfully received packets is indicated based at least in part on the number of missed packets (see Kalhan [21] teaching receiving NACKs indicating missed packets).
Regarding claim 19, Kalhan teaches the method, as outlined in the rejection of claim 15.
Kalhan further teaches, wherein transmitting the feedback indicating the number of successfully received packets comprises: transmitting, to the network node, separate acknowledgment feedback indications for each packet in the first set of network encoded packets, wherein the number of successfully received packets is indicated based at least in part on the separate acknowledgment feedback indications (see Kalhan [21]-[22] teaching all mobiles respond separately).
Regarding claim 28, Kalhan teaches the apparatus, as outlined in the rejection of claim 26.
Kalhan further teaches, wherein the instructions to receive the feedback from each of the one or more of the plurality of UEs are executable by the processor to cause the apparatus to: receive, from each of the one or more of the plurality of UEs, separate acknowledgment feedback indications for each packet in the first set of network encoded packets, wherein the number of successfully received packets is indicated based at least in part on the separate acknowledgment feedback indications (see Kalhan [21]-[22] teaching all mobiles respond separately).











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of LIU; Rongkuan et al US 20220085831 A1, hereinafter Liu.
Regarding claims 8 and 20, Kalhan teaches the methods, as outlined in the rejection of claims 1 and 16.
Kalhan does not expressly teach, further comprising: transmitting, to the plurality of UEs, one or more sets of network coding parameters to enable the plurality of UEs to decode a set of network encoded packets for the set of packets.
However, in the same field of endeavor, Liu teaches, further comprising: transmitting, to the plurality of UEs, one or more sets of network coding parameters to enable the plurality of UEs to decode a set of network encoded packets for the set of packets (see Liu [106] sending decoding info by RRC/MACCE/DCI for decoding information, [107] decoding information is Coding Matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalhan’s method to include transmitting, to the plurality of UEs, one or more sets of network coding parameters to enable the plurality of UEs to decode a set of network encoded packets for the set of packets.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a communication method where a transmit end may use a coding technology to ensure that the receive end receives the data expected to be received (Liu: [2]-[3]).
Regarding claims 9 and 21, Kalhan in view of Liu teaches the methods, as outlined in the rejection of claims 8 and 20.
Liu further teaches, wherein the one or more sets of network coding parameters each comprise network coding algorithms, an encoding function, an encoding matrix, a maximum number of decoding iterations, the decodability threshold value, or a combination thereof (See Liu [107] for Coding Matrix).
Regarding claims 10, Kalhan in view of Liu teaches the methods, as outlined in the rejection of claims 8.
Liu further teaches, wherein transmitting the one or more sets of network coding parameters comprises: transmitting the one or more sets of network coding parameters to the plurality of UEs via a medium access control (MAC) control element, downlink control information, radio resource control signaling, or a combination thereof (see Liu [106] sending decoding info by RRC/MACCE/DCI for decoding information).
Regarding claims 22, Kalhan in view of Liu teaches the methods, as outlined in the rejection of claims 20.
Liu further teaches, further comprising: determining to use a first set of network coding parameters from the one or more sets of network coding parameters for the attempting to decode the first set of network encoded packets (see Liu [109]-[111] for decoding data from the received decoding information e.g. decoding matrix).

Claims 11-13 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of LIU, and further in view of Lesser; Richard et al US 20080043834 A1, hereinafter Lesser.
Regarding claims 11 and 23, Kalhan in view of Liu teaches the methods, as outlined in the rejection of claims 8 and 22.
Liu further teaches, transmitting, to the at least one UE, an additional set of network coding parameters different than the first set of network coding parameters for the at least one UE to decode the set of network encoded packets to recover the set of packets (Liu: [106] teaching sending coding parameters for decoding packets).
Kalhan and Liu do not expressly teach, further comprising: determining at least one UE of the plurality of UEs is unable to recover the set of packets using a first set of network coding parameters of the one or more sets of network coding parameters.
However, in the same field of endeavor, Lesser teaches, further comprising: determining at least one UE of the plurality of UEs is unable to recover the set of packets using a first set of network coding parameters of the one or more sets of network coding parameters (Lesser: Claim-1 teaches requesting for second coding algorithm, teaching content sink may not support the coding format/algorithm i.e. would fail to decode the content, and send request for a second algorithm to be used by the transcoder node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalhan and Liu’s method to include determining at least one UE of the plurality of UEs is unable to recover the set of packets using a first set of network coding parameters of the one or more sets of network coding parameters.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for efficiently transferring data with different coding formats by reducing the need for a lot of data transfer (Lesser: [4]-[5]). 
Regarding claim 12, Kalhan in view of Liu and Lesser teaches the methods, as outlined in the rejection of claim 11.
Lesser further teaches, further comprising: receiving, from the at least one UE, a request for a different set of network coding parameters than the first set of network coding parameters, wherein the determining the at least one UE is unable to recover the set of packets using the first set of network coding parameters is based at least in part on the request (See Lesser Claim-1 and explanation above).
Regarding claims 13 and 24, Kalhan in view of Liu and Lesser teaches the methods, as outlined in the rejection of claims 11 and 23.
Lesser further teaches, wherein the additional set of network coding parameters is a second set of network coding parameters from the one or more sets of network coding parameters or a separate set of network coding parameters than the one or more sets of network coding parameters (See Lesser Claim-1 and explanation above).

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kalhan, in view of Dudda; Torsten et al US 20190356425 A1, hereinafter Dudda.
Regarding claims 14 and 25, Kalhan teaches the methods, as outlined in the rejection of claims 1 and 15.
Kalhan does not expressly teach, wherein receiving the feedback comprises: receiving the feedback from each of one or more of the plurality of UEs via a radio link control status report, a medium access control hybrid automatic repeat request acknowledgment message, or a combination thereof.
However, in the same field of endeavor, Dudda teaches, wherein receiving the feedback comprises: receiving the feedback from each of one or more of the plurality of UEs via a radio link control status report, a medium access control hybrid automatic repeat request acknowledgment message, or a combination thereof (see Dudda [107] teaching (NACK) feedback with a RLC status report).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalhan’s method to include wherein receiving the feedback comprises: receiving the feedback from each of one or more of the plurality of UEs via a radio link control status report, a medium access control hybrid automatic repeat request acknowledgment message, or a combination thereof.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a feedback data transfer method capable of meeting different requirements on reliability and latency in a wide range of use cases (Dudda: [8]-[10]).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zou WO 2011113200 A1 - METHOD AND APPARATUS FOR BROADCASTING/MULTICASTING RETRANSMISSION BASED ON NETWORK CODING.
Yue US 20110246848 A1 - LT DECODING AND RETRANSMISSION FOR WIRELESS BROADCAST

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472